Citation Nr: 0003111	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the hips as secondary to a gunshot wound to the 
left thigh, to include status post bilateral hip 
replacements.

2.  Entitlement to an increased rating for residuals of 
gunshot wound to the left thigh, involving muscle group XIV, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound to the left groin, with damage 
to the left testis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The German Government held the veteran as a Prisoner 
of War from June 1943 to May 1945.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied the veteran's claim of entitlement to 
service connection for bilateral total hip replacement due to 
degenerative arthritis in April 1982.  The veteran was 
notified of the denial and of his appellate rights.

3.  The veteran did not file a timely notice of disagreement 
(NOD).

4.  A VA examination report dated in December 1996 bears 
directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant that it must be considered by the Board to decide 
fairly the merits of the veteran's claim of entitlement to 
service connection for arthritis of the hips.

5.  The new evidence includes a medical opinion relating the 
veteran's arthritis of the hips to his period of active 
service.

6.  The "gunshot" wound of the left anterior thigh (in fact 
these were small shell fragment wounds) is manifested by a 
small, superficial, non-tender scar, X-ray evidence of some 
tiny retained metallic fragments, no more than moderate 
injury to the muscles, and no injury to the bone.

7.  The gunshot wound to the left groin injured the left 
testicle only.


CONCLUSIONS OF LAW

1. The RO's April 1982 decision denying service connection 
for arthritis of the hips is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received subsequent to the RO's April 1982 
denial is new and material; thus, the requirements to reopen 
the claim of entitlement to service connection for arthritis 
of the hips have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for arthritis of the hips is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's arthritis of the hips is not proximately 
due to his residuals of gunshot wound to the left thigh.  
38 C.F.R. § 3.310 (1999).

5.  The criteria for an increased rating in excess of 10 
percent for residuals of gunshot wound to the left thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1 4.2, 4.6, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Code (DC) 5314 (1999).

6.  The criteria for an increased (compensable) rating for 
residuals of gunshot wound to the left groin have not been 
met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.7, 4.115b, DC 7523 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence regarding the veteran's claim of 
entitlement to service connection for arthritis of the hips

The veteran contends that the Board should reopen his claim 
of entitlement to service connection for arthritis of the 
hips as secondary to a gunshot wound to the left thigh, to 
include status post bilateral hip replacement, on the basis 
that he has submitted new and material evidence.  He claims 
that the new evidence well grounds his claim and establishes 
his entitlement to service connection.  The RO denied the 
veteran's initial claim in April 1982 essentially on the 
basis that the evidence at that time did not relate his 
arthritis of the hips to his period of active service.  The 
RO considered the veteran's service medical records and the 
medical records associated with the January 1982 hip 
replacement surgery from Geauga Community Hospital.  By 
letter dated in May 1982, the RO notified the veteran of the 
denial and of his appellate rights with regard to that 
denial.  The veteran did not initiate an appeal of the 
decision.  Thus, the RO's April 1982 decision is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet.App. 127, 135 (1993).  New and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

Relevant evidence associated with the claims file since April 
1982 includes medical nexus letters from Wayne L. Risius, 
M.D., dated in August 1996 and December 1996 and VA 
examination reports dated in December 1996, February 1997, 
and November 1997.  In his August 1996 and December 1996 
letters, Dr. Risius stated that he examined the veteran 
regarding his disability in his left leg from a gunshot 
wound, and that the veteran had been having weakness in the 
leg and a progressive limp in the left leg because of the 
injury.  Dr. Risius stated that it was then his opinion that 
the veteran suffered from "a 50 percent permanent partial 
disability on the basis of the gunshot wound to his left 
thigh/hip area."  Standing alone, these letters would likely 
not represent new and material evidence with regard to the 
veteran's claim of entitlement to service connection for 
arthritis of the hips because they are probative only of the 
severity of the veteran's current disability, not whether it 
should be service connected because it is secondary to a 
service-connected disability. Although Dr. Risius noted in 
the letters that the veteran believed that this gunshot wound 
was a significant factor in causing the arthritis in his hip, 
he did not expressly adopt that opinion himself.  He merely 
documented the veteran's own belief; moreover, the veteran is 
not qualified to offer an opinion on a matter requiring a 
medical determination.

However, the record also contains a notation on a December 
1996 VA examination report that reads, in pertinent part, 
that the veteran had arthritis in all joints, especially in 
his hands and hips.  The examiner reported that the veteran 
stated his pain originated in the 1940's and he had always 
believed it to be secondary to malnutrition in the POW camp.  
In fact, the veteran had reported on a "Former POW Medical 
History" form received in February 1984 that his weight 
dropped from 165 pounds to 100 pounds during his 22 months in 
captivity at the hands of the German Government.  Most 
importantly, the December 1996 VA examination report further 
reflects that the veteran sustained a gunshot wound to his 
left upper thigh before he was taken prisoner, leading to 
left hip dysfunction, and eventually resulting in bilateral 
hip replacements.  This language is new because it was not 
contained in the record when the RO made its April 1982 
denial.  The Board finds it to be material because it is 
probative as to the issue of whether the veteran's arthritis 
of the hips and bilateral hip replacements were proximately 
due to his residuals of gunshot wounds to his left thigh.  
Moreover, the December 1996 VA examination report is so 
significant that it must be considered to decide fairly the 
merits of this claim.  The report therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
Board is required to reopen the previously denied claim of 
entitlement to service connection for arthritis of the hips.

The Board also finds that the veteran's claim is well 
grounded.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish that his claim is well grounded, the veteran must 
produce medical evidence of a current disability; lay or 
medical evidence, whichever is appropriate, of an in-service 
disease or injury, and medical evidence of a nexus between 
the in-service disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).  Where a 
disability is proximately due to or the result of a service-
connected disease or injury, it also will be considered 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).  The VA General Counsel 
has held that disability compensation may be paid, pursuant 
to 38 C.F.R. § 3.310, for a disability which is proximately 
due to or the result of a disability for which compensation 
is payable under 38 U.S.C.A. § 1151; VAOPGCPREC 8-97 (1997); 
see 62 Fed. Reg. 15565, 15566 (1997).

A November 1997 VA examination report concerns the veteran's 
history of bilateral total hip replacement.  According to the 
report, prior to the hip replacement, the veteran had done 
well until the late 1970's.  At that point, he had the onset 
of hip pain and developed degenerative arthritis in both hips 
and consequently he had total hip replacements.  Although 
this language reflects that degenerative arthritis resulted 
in the veteran's total hip replacements, the issue which the 
Board must consider is the etiology of the arthritis of the 
hips.  In other words, the examiner did not state if the 
veteran's gunshot wound residuals proximately caused the 
degenerative arthritis that led to the bilateral hip 
replacements.  The report is silent as to this matter.

However, a VA medical consultation sheet dated in December 
1996 is directly probative as to the etiology of the 
veteran's bilateral hip replacements.  According to the 
consultation sheet, the veteran suffered from hip arthritis 
bilaterally and also had arthritis in many of his joints all 
over his body, indicating a widespread degenerative joint 
disease (arthritis).

As stated above, a notation on a VA examination report dated 
in December 1996 indicates that the veteran's gunshot wounds 
led to his bilateral hip replacements.  However, 
significantly, this notation is recorded under the "history 
of present illnesses" section of the report.  Thus, it is 
not indicative of the examiner's medical opinion; rather, it 
reflects the veteran's own belief as to the etiology of his 
hip disability.

A VA examiner was asked to offer an opinion as to the 
etiology of the veteran's arthritis of the hips.  A VA 
examination report dated in June 1998 shows that the examiner 
could not find in the record any evidence of bone or hip 
damage as the result of the veteran's wounds incurred during 
World War II.  The examiner felt that because the arthritis 
was bilateral, it was more than likely a natural-occurring 
arthritis.  The examiner stated that he could not relate the 
bilateral hip replacement to the veteran's gunshot wounds 
based on the current evidence of record, and he said that it 
was very difficult for him to determine if the arthritis was 
aggravated by the old wounds.

Although the December 1996 VA medical notation reflects the 
veteran's belief that his left thigh wound led to his total 
hip replacements, there are two medical opinions that 
directly relate the etiology of his hip replacements to 
degenerative joint disease, rather than to the residuals of 
the gunshot wound.  Accounting for those medical opinions, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  Moreover, as 
previously noted, the notation made on the December 1996 
report reflects the veteran's own belief as to the cause of 
the hip replacements, rather than the VA examiner's own 
opinion.  As such, it is less probative than either of the 
medical opinions relating the hip replacements to 
degenerative joint disease.  As stated above, the letters 
from Dr. Risius simply document the veteran's own contentions 
and do not represent a competent medical opinion.  The 
veteran, as a layperson, is not qualified to make a medical 
determination.  The competent medical evidence, therefore, is 
against the claim of entitlement to service connection for 
arthritis of the hips, to include bilateral hip replacement.

The veteran has also indicated that his hip problems are the 
result of malnutrition incurred while he was a POW.  The 
Board certainly acknowledges that the veteran underwent 
severe malnutrition while he was held captive for so long-
almost two years.  The record reflects that the veteran 
underwent harsh treatment at the hands of the German 
Government.  However, the competent medical evidence also 
shows that the malnutrition that was incurred in the 1940's 
has been resolved; no medical evidence shows that it has led 
to his arthritis of the hips.  For example, the December 1996 
consultation report reflects that the veteran's malnutrition 
was resolved.  The Board is cognizant that the veteran 
suffered greatly during his captivity, both mentally and 
physically, and that he has rendered extraordinary service to 
his country.  But the Board has also carefully examined all 
of the evidence of record, and none of it shows that his 
malnutrition and severe weight loss caused or in any way led 
to his arthritis of the hips or his bilateral hip 
replacements.

Residuals of gunshot wound to the left thigh

The veteran also contends that the evaluation assigned to his 
residuals of a gunshot wound to the left thigh should be 
increased to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, the Board finds 
that the veteran's claim for an increased rating is plausible 
and capable of substantiation.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  Thus, his claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a veteran 
submits a well-grounded claim, the VA must assist him in 
developing facts pertinent to that claim.  In this case, the 
veteran has been afforded multiple examinations and hearings, 
and the RO has obtained the relevant treatment records.  The 
Board is satisfied that no further assistance to the veteran 
is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The RO granted the veteran service connection in May 1946 for 
residuals of a gunshot wound to the left thigh and assigned 
an evaluation of 10 percent, currently in effect under DC 
5314.  That code provides the ratings for Group XIV:

Function:  Extension of knee; 
simultaneous flexion of hip and flexion 
of knee; tension of fascia lata and 
iliotibial (Maissiat's) band, acting with 
XVII in postural support of body; acting 
with hamstrings in synchronizing hip and 
knee.  Anterior thigh group: (1) 
Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) 
vastus internus; (6) tensor vaginae 
femoris.  Moderate muscle injury warrants 
a 10 percent evaluation; moderately 
severe muscle injury warrants a 30 
percent evaluation; and severe muscle 
injury warrant a 40 percent evaluation, 
the maximum allowable.  38 C.F.R. § 4.73, 
DC 5314.

The veteran has testified that he was hit by shrapnel 
numerous times when a projectile exploded next to him during 
combat with German aerial defenses on the day he was 
captured.  According to the veteran's separation physical 
examination report dated in October 1945, he was treated by 
the Germans and was not hospitalized at the time of his 
injury.  This evidence tends to show that the gunshot wounds 
were not severe in nature.  The Board is aware that as a POW, 
the medical care likely offered the veteran may not have been 
the best available; however, it would also point out that at 
least some degree of medical care was nevertheless given to 
prisoners in the European Theater of combat.  Thus, the fact 
that he was not hospitalized at that time has some probative 
significance as to the severity of the wounds sustained, 
although obviously it is not dispositive information.

The Board has already documented much of the content of Dr. 
Risius' letters regarding the veteran's residuals of a 
gunshot wound to the left thigh.  Dr. Risius has indicated 
that the veteran's muscle strength had decreased 50 percent, 
and that he should be rated as 50 percent disabled.  The 
Board will accept Dr. Risius' medical opinion, but it will 
not accept his opinion as to the corresponding rating because 
he is not a VA rating specialist.  Instead, Dr. Risius is 
qualified to indicate the veteran's muscle strength loss, not 
the corresponding disability evaluation.  Moreover, as stated 
above, the applicable criteria allow for a maximum 40 percent 
schedular evaluation, and there is no evidence that an extra-
schedular analysis should be used to rate the veteran's 
residuals of a gunshot wound to the left thigh.

Significantly, a February 1997 VA radiological report 
reflects that views of the left thigh revealed small metallic 
foreign bodies in the proximal lateral middle third of the 
soft tissues and also in the distal medial aspect of the soft 
tissues of the thigh.  These were tiny foreign bodies 
measuring anywhere from one to three millimeters in size.  
The examiner's impression was small opaque foreign bodies in 
the soft tissues of the thigh, particularly in the distal two 
thirds.

A VA examination report dated in February 1997 shows that the 
veteran had a quarter inch rounded scar in the middle third 
on the anterior aspect.  The scar was superficial and non-
tender.  The examiner diagnosed residuals, shrapnel fragment 
wound to the left thigh.

A June 1998 VA examination report shows that the fragments 
that were peppered into his left leg did not cause long term 
muscle, nerve, artery or bone damage to his left leg.  The 
"wounds were just kind of debrided and cleaned up."  On 
physical examination, the veteran had multiple small wounds 
on the lateral aspect of his left thigh.  The examiner 
diagnosed residuals of shell fragment wounds of the left 
thigh. 

Although Dr. Risius believes that the veteran's residuals of 
a gunshot wound to the left thigh are quite disabling, the 
other evidence shows that the veteran is not significantly 
disabled as the result of residuals of a gunshot wound to the 
left thigh.  The Board must weigh the competent medical 
evidence of record so as to come to a conclusion as to the 
merits of his claim.  In this regard, the Board is guided by 
the rating schedule's evaluation of muscle injuries pursuant 
to 38 C.F.R. § 4.56 (1999).  The veteran is currently rated 
as having moderate muscle injury because of his residuals of 
a gunshot wound to the left thigh.  Moderate disability of 
muscles connotes a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
Moderately severe disability of muscles connotes a through 
and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Severe disability of muscles 
connotes a through and through or deep penetrating wound due 
to high-velocity missiles, or with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.

Dr. Risius' letters are probative as to the severity of the 
veteran's thigh wound residuals; however, the other medical 
evidence of record contradicts his assessment of the level of 
the veteran's disability.  The veteran's medical separation 
examination report shows that he was not hospitalized at the 
time of the original injury.  The June 1998 VA examination 
report indicates that the shell fragments did not cause long 
term muscle, nerve, artery, or bone damage.  The wound was 
debrided and apparently there was no prolonged infection or 
sloughing of soft parts.  There was no intermuscular 
scarring.  The examiner in June 1998 expressed the opinion 
that the "wounds were just kind of debrided and cleaned 
up."  The scar in the middle third on the anterior aspect of 
the thigh was only one quarter inch in diameter and it was 
superficial and non-tender, according to the February 1997 VA 
examination report.  This information corroborates that the 
veteran's muscle injury is not more than moderately 
disabling.  The Board has considered application of the 
benefit of the doubt rule pursuant to 38 C.F.R. § 4.3, but as 
the preponderance of the evidence is against entitlement to 
an increased rating for residuals of the muscle wound to the 
left thigh, the rule is not for application in this case.

Residuals of a gunshot wound to the left groin, with damage 
to the left testis

The veteran's residuals of a "gunshot wound" (this too was 
a shell fragment wound) to the left groin were service 
connected in May 1946 and the RO assessed a noncompensable 
rating, which is still in effect under DC 7523.  That code 
provides a noncompensable evaluation for complete atrophy of 
the testis where one testicle is involved; a 20 percent 
evaluation is warranted where both testicles are involved.  
38 C.F.R. § 4.115b, DC 7523.

The competent medical evidence does not reflect that both of 
the veteran's testicles are involved; rather, a VA 
examination report dated June 1998 shows that the veteran was 
diagnosed with residuals of a gunshot wound to the left 
groin.  Moreover, the evidence does not show complete 
atrophy, which would warrant a noncompensable evaluation even 
had it been shown.  As stated above, DC 7523 provides for a 
compensable evaluation only for both testicles involved.  The 
veteran reported symptomatology involving only one testicle 
during his July 1999 Travel Board hearing.  Thus, a 
compensable evaluation is not warranted for residuals of 
gunshot wound to the left groin under DC 7523, and there are 
no other applicable Diagnostic Codes.



ORDER

Service connection for arthritis of the hips as secondary to 
a gunshot wound to the left thigh, to include status post 
bilateral hip replacements, is denied.

An evaluation in excess of 10 percent for residuals of 
gunshot wound to the left thigh, involving muscle group XIV, 
is denied.

An increased (compensable) rating for residuals of a gunshot 
wound to the left groin, with damage to the left testis, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

